DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
 	Claim 32 has been added by Applicant.
	Claims 1-4, 6-11, 13-18, 20, 31, and 32 are pending.
	Claims 1, 17, and 31 have been amended by Applicant.
	Claims 1-4, 6-11, 13-18, 20, 31, and 32 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 17, 18, and 20 remain rejected and claims  1-4, 6-11, 13-16, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al. (US20170368169A1), Hopfner et al. (WO2017081101A1), and Vu et al. (WO2018083204A1).


    PNG
    media_image1.png
    764
    809
    media_image1.png
    Greyscale


Loew et al. does not specifically teaches recited affinities or that the trispecific antigen binding protein comprising an anti-BCMA Fab domain, linked to anti-PD-L1 scFv, and anti-CD3 scFv.  However, these deficiencies are made up in the teachings of Hopfner et al. and Vu et al.
Hopfner et al. teaches a trispecific antigen binding protein comprising:  (a) a first binding site that binds to a cell surface protein on a tumor cell to target the tumor cell, (b) a second binding site that binds to a cell surface immune checkpoint protein on a tumor cell to prevent T cell inhibition, and (c) a third binding site that binds to a cell surface protein on an immune cell to therapeutically engage the immune cell with the targeted tumor cell (page 3 in particular; 3rd paragraph). Hopfner et al. further teaches said trispecific antigen binding protein wherein the first binding site that binds to the cell surface protein binds at an affinity in the range of 0.1 to 200 nM (lines 1-3 on page 17, in particular). Hopfner et al. further teaches said trispecific th paragraph; page 39 1st paragraph, in particular).  Hopfner et al. also teaches a trispecific antigen binding protein to CD33 (same as cell surface protein of a tumor cell), CD47 (same as cell surface immune checkpoint protein), and CD16 (same as cell surface protein on an immune cell) (page 19, 2nd paragraph).  Hopfner et al. further teaches a trispecific antigen binding protein comprising αPD-L1.αCD3.αCD33, wherein αPD-L1.αCD3.αCD33 is comprised of an anti-PD-L1 scFv, anti-CD3 scFv, and anti-CD33 scFv (page 38, last paragraph; figure 19 in particular).  Hopfner et al. further teaches that the trispecific antigen binding protein is comprised of monovalent antibodies comprising scFv’s joined by linkers (page 21, 1st full paragraph; figures 2 and 9 in particular).  	
Vu et al. teaches that bispecific antibody that binds to both CD3 and BCMA have enhanced tumor lysis when compared to the anti-CD3 control (paragraphs 0124 and 0555; figures 4 and 15).  Vu et al. also teaches that administration anti-PD-L1 to enhance the bispecific antibody-mediated the lysis of multiple myeloma tumor cell (paragraphs 0019, 0176 and 0196, example 22).  

Further, one of skill in the art would have been motivated with an expectation of success to generate the trispecific antigen binding domain protein of the combined references wherein the tumor cell targeting anti-BCMA Fab has a binding affinity of anywhere in the range of 0.1 to 200 nM and wherein the anti-PD-L1 scFv checkpoint inhibitor binding site has any lower affinity than the affinity of the anti-BCMA Fab by a factor of at least 10 because Hopfner 
It is noted the anti-BCMA binding site and the anti-PD-L1 site of the trispecific antigen binding domain protein of the combined references correlate with the first binding domain the second binding domain of the instant claims, respectively.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  
	In the Reply of 12/9/20, Applicant argues references do not individually teach the claimed products. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
Claims 1-4, 6-11, 13-16 and 31 remain rejected and claims 17, 18, 20, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopfner et al. (WO2017081101A1) in view of Vu et al. (WO2018083204A1), Moore et al (US 2016/0355600 A1; 12/8/16), and May et al (Biochemical Pharmacology, 2012, 84: 1105-1112).
Hopfner et al. teaches a trispecific antigen binding proteins comprising:  (a) a first binding site that binds to a cell surface protein on a tumor cell, (b) a second binding site that binds to a cell surface immune checkpoint protein on a tumor cell, and (c) a cell surface protein on an immune cell (page 3 in particular; 3rd paragraph; page 17, first paragraph). Hopfner et al. further teaches said trispecific antigen binding protein wherein the first binding site that binds to the cell surface protein on the tumor cell binds at an affinity in the range of 0.1 to 200 nM (lines 1-3 on page 17, in particular). Hopfner et al. further teaches said trispecific antigen binding protein wherein the binding site that binds to a cell surface immune checkpoint protein on a tumor cell preferably binds at a lower affinity than the affinity of the binding site that binds to the cell surface protein on a tumor cell, by a factor of at least 10 (second to last nd full paragraph in particular).  Hopfner et al. further teaches that the first binding domain binds to CD33, second binding domain binds to PD-L1 or CD47 (same as SIRT alpha), and the third binding domain binds to CD3 (page 17 last paragraph-page 18, 5th paragraph; page 39 1st paragraph, in particular).  Hopfner et al. also teaches trispecific antigen binding proteins to CD33 (same as cell surface protein of a tumor cell), CD47 (same as cell surface immune checkpoint protein), and CD16 (same as cell surface protein on an immune cell) (page 19, 2nd paragraph).  Hopfner et al. teaches trispecific antigen binding proteins comprising αPD-L1.αCD3.αCD33, wherein αPD-L1.αCD3.αCD33 is comprised of an anti-PD-L1 scFv, anti-CD3 scFv, and anti-CD33 scFv (page 38, last paragraph; figure 19 in particular).  Hopfner et al. teaches the trispecific antigen binding proteins as comprising monovalent antibodies comprising scFvs joined by linkers (page 21, 1st full paragraph; figures 2 and 9 in particular).  Hopfner et al. teaches the trispecific antigen binding proteins below 100 kDa (page 25, 1st paragraph in particular).  The trispecific antigen binding proteins of Hopfner et al. will naturally have a serum half-life relative to an antigen binding protein with a molecular weight of less than or equal to “about” 60 kDa.
Hopfner et al. does not specifically teaches that the trispecific antigen binding proteins comprising a combination of an anti-BCMA domain that binds BCMA on a tumor cell, linked to 
Vu et al. teaches that bispecific antibody that binds to both CD3 and BCMA have enhanced tumor lysis when compared to the anti-CD3 control (paragraphs 0124 and 0555; figures 4 and 15; page 21, 1st paragraph).  Vu et al. also teaches that administration anti-PD-L1 to enhance the bispecific antibody-mediated the lysis of multiple myeloma tumor cell (paragraphs 0019, 0176 and 0196, example 22).  
Moore et al teaches trispecific antibody constructs comprising two domains that bind proteins on tumor cells (including BCMA) and one domain that binds a protein, such as CD3, on immune cells ([0178]-[0179] and [0288], in particular). Moore et al further teaches the trispecific antibody constructs wherein the domains can be “high” affinity, “medium” affinity, or “low” affinity ([0184], in particular).
May et al teaches antibody constructs that bind two tumor antigens on a tumor cell reduce targeting to normal cells that happen to express one of the tumor antigens by requiring concomitant expression of the two tumor antigens (page 1107, in particular). 
One of ordinary skill in the art at the time the invention was made would have been motivated, with an expectation of success, to generate the trispecific antigen binding domain proteins of Hopfner et al to specifically target immune cells expressing CD3 and multiple myeloma cells that concomitantly express BCMA and PD-L1 wherein the trispecific antigen binding proteins comprise a first binding site comprising anti-BCMA domain that binds BCMA on a tumor cell with any tumor cell binding affinity of Hopfner et al., a second binding site 
It is noted the anti-BCMA binding site and the anti-PD-L1 site of the trispecific antigen binding domain protein of the combined references correlate with the first binding domain the second binding domain of the instant claims, respectively.
In regards to the affinities of Hopfner et al, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     
In the Reply of 12/9/20, Applicant argues the claimed trispecific binding proteins with recited affinities having the advantage of potent on-target tumor cell killing without off-target side effects. Applicant further argues cited references do not teach recited binding affinity to the cell surface protein on a tumor cell. Applicant further argues cited references do not teach recited binding affinity ranges for the checkpoint protein binding.  
rd paragraph; page 17, first paragraph). Hopfner et al. further teaches said trispecific antigen binding protein wherein the first binding site that binds to the cell surface protein on the tumor cell binds at an affinity in the range of 0.1 to 200 nM (lines 1-3 on page 17, in particular). Hopfner et al. further teaches said trispecific antigen binding protein wherein the binding site that binds to a cell surface immune checkpoint protein on a tumor cell preferably binds at a lower affinity than the affinity of the binding site that binds to the cell surface protein on a tumor cell, by a factor of at least 10 (second to last paragraph on page 16, in particular). The ranges of affinities of Hofner et al (0.1 to 200 nM for the binding site that binds to the cell surface protein on the tumor cell and an affinity at least 10 times less than 0.1 to 200 nM for the binding site that binds a cell surface immune checkpoint protein on a tumor cell) overlap with the affinities recited by the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05. Hopfner et al. further teaches reducing binding affinity as a “result-effective variable”, wherein reduced binding affinities have the benefit of reducing off-site binding (third paragraph on page 17, in particular). The variable of reducing affinity has a recognized result of reducing off-site binding.

Double Patenting
Claims 1-4, 6-11, 13-18, 20, and 31 remain provisionally rejected and claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 13, 21, 28, 31, 43, and 50-53 of copending Application No. 16532295.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and/or obvious over the copending claims.  Both the instant claims and the copending claims 1, 3, 4, 9, 13, 21, 28, 31, 43, and 50-53 are directed to the same trispecific antigen binding proteins.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	In the Reply of 12/9/20, Applicant states applicant will consider and respond to this rejection appropriately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642